Exhibit 10.47

AMENDMENT NO. 1

TO AMENDED AND RESTATED

EMPLOYEE CONFIDENTIAL INFORMATION

AND NONCOMPETITION AGREEMENT

This Amendment No. 1 (“Amendment”) to that certain Amended and Restated Employee
Confidential Information and Noncompetition Agreement dated May 4, 2007 (the
“Agreement”) by and between Robert O. Carr (the “Employee”) and Heartland
Payment Systems, Inc., a Delaware corporation (collectively with any and all
current and future subsidiary and/or affiliate companies, the “Company”) is
entered into effective May 11, 2009 by and between the Employee and the Company.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

RECITALS

WHEREAS, the Compensation Committee of the Board of Directors (the “Board”) of
the Company awarded the Employee certain stock options and restricted stock
units (collectively, the “Awards”) in order to incentivize and retain the
Employee; and

WHEREAS, a condition to the Employee’s receipt of, and in consideration for, the
Awards, the Employee and the Company agreed to enter into this Amendment to
extend certain of the Employee’s noncompetition and nonsolicitation covenants in
the circumstances described below; and

WHEREAS, the parties now desire to amend certain terms and conditions of the
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties to the Agreement agree as follows:

1. Section 2(a) of the Agreement shall be deleted and replaced in its entirety
by the following:

“(a) In consideration of the covenants by Employee contained below, in the event
of a termination of Employee’s employment by action of the Company other than
for Cause or Disability, the Employee will receive severance pay, in an amount
equal to the base salary that would have been paid for a period of twenty four
(24) months payable in accordance with the Company’s regular payroll practices,
plus medical benefits for such period; provided, however, that in the event of a
Change in Control (as defined below) the Employee will receive severance pay, in
an amount equal to the base salary that would have been paid for a period of
twelve (12) months following the Employee’s termination after a Change in
Control by action of the Company other than for Cause or Disability payable in
accordance with the Company’s regular payroll practices, plus medical benefits
for such period; provided further that the Employee shall not be eligible to
receive such severance pay unless such termination of employment occurs after
the ninetieth (90th) day of the Employee’s employment by the Company. Medical
benefit continuation during such severance period shall be counted against the
benefit continuation period required under COBRA.”



--------------------------------------------------------------------------------

2. A new Section 2(f) shall be added to the Agreement as follows:

“(f) “Change in Control” shall mean the occurrence of any of the following
events:

(i) the sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to a “person” or “group” (as such terms are defined or described in Sections
3(a)(9), 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”));

(ii) any person or group is or becomes the “Beneficial Owner” (as such term is
Rule 13d-3 of the Exchange Act), directly or indirectly, of more than 50% of the
total voting power of the voting stock of the Company (or any successor to all
or substantially all of the assets of the Company or any entity which controls
the Company), including by way of merger, consolidation or otherwise;

(iii) either a merger or consolidation of the Company with or into another
person (as defined by Section 13(d) or 14(d) of the Exchange Act) if the holders
of the common stock of the Company immediately prior to such transaction are not
the Beneficial Owners of a majority of the outstanding common stock of the
surviving company or its parent immediately after the transaction;

(iv) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new Directors
whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

(v) a dissolution or liquidation of the Company.”

3. Section 5(c) of the Agreement shall be deleted and replaced in its entirety
by the following:

“(c) “Restricted Period” shall mean the period commencing on the date hereof and
ending on the last date of the twenty fourth (24th) full calendar month
following the Employee’s termination for any reason whatsoever including but not
limited to involuntary termination (with or without Cause) and/or voluntary
termination; provided that the Restricted Period shall be extended by any amount
of time that the Employee has failed to comply with his promises contained in
Section 5 of this Agreement; provided further that in the event of a Change in
Control the Restricted Period shall mean the period commencing on the date
hereof and ending on the last day of the twelfth (12th) full calendar month
following the Employee’s termination for any reason whatsoever including but not
limited to involuntary termination (with or without Cause) and/or voluntary
termination following a Change in Control.”

 

2



--------------------------------------------------------------------------------

4. Section 6(a) of the Agreement shall be deleted and replaced in its entirety
by the following:

“(a) During the period commencing on the date hereof and ending on the last day
of the twenty fourth (24th) full calendar month (the “Non Solicitation of
Customer/Supplier Period”) following the Employee’s termination for any reason
whatsoever including but not limited to involuntary termination (with or without
Cause) and/or voluntary termination, Employee hereby covenants that he will not,
directly or indirectly, solicit, entice or induce any Customer or Supplier (as
defined below) of the Company to (i) become a Customer or Supplier of any other
person or entity engaged in any business activity that competes with any
business conducted by the Company at any time during the period of Employee’s
employment with the Company, or any business planned by the Company at any time
during the period of Employee’s employment with the Company or (ii) cease doing
business with the Company, and Employee agrees that he will not assist any
person or entity in taking any action described in the foregoing clauses (i) and
(ii); provided, however, that in the event of a Change in Control the Non
Solicitation of Customer/Supplier Period shall mean the period commencing on the
date hereof and ending on the last day of the twelfth (12th) full calendar month
following the Employee’s termination for any reason whatsoever including but not
limited to involuntary termination (with or without Cause) and/or voluntary
termination following a Change in Control. For purposes of this Section 6, (A) a
“Customer” of the Company means any person, corporation, partnership, trust,
division, business unit, department or agency which, at the time of termination
or within one year prior thereto, shall be or shall have been a customer,
distributor or agent of the Company or shall be or shall have been contacted by
the Company for the purpose of soliciting it to become a customer, distributor
or agent of the Company; and (B) a “Supplier” of the Company means any person,
corporation, partnership, trust, division, business unit, department or agency
which, at the time of termination or within one (1) year prior thereto, shall be
or shall have been a supplier, vendor, manufacturer or developer for any product
or service or significant component used in any product or service of the
Company.”

5. Except as explicitly provided in this Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.

[Remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

COMPANY: HEARTLAND PAYMENT SYSTEMS, INC. By:  

/s/ Robert H.B. Baldwin, Jr.

Name:   Robert H.B. Baldwin, Jr. Title:   President and Chief Financial Officer
EMPLOYEE: By:  

/s/ Robert O. Carr

Name:   Robert O. Carr

 

4